                      UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF NEW YORK

CONVERGEN ENERGY LLC, et al.,

                       Plaintiffs,
v.                                                   CASE NO.: 1:20-CV-03746 (LJL)

STEVEN J. BROOKS, et al.,

                       Defendants.


                          DECLARATION OF RYAN M. BILLINGS


       Ryan M. Billings makes the following declaration under penalty of perjury.

       1.      I am a shareholder with Kohner, Mann & Kailas, S.C. Our firm represents Specially

Appearing Defendants Steven J. Brooks, Gregory Merle, NianticVista Energy, LLC, and

Riverview Energy Corporation (the “SA Defendants”). I base this Declaration on personal

knowledge, and submit it in opposition to Plaintiffs’ (“Libra’s”) motion for leave to amend its

Complaint.

       2.      On August 21, 2020, Libra informed the American Arbitration Association

(“AAA”) in the Supply Agreement Arbitration that Libra had moved for reconsideration of this

Court’s August 5 Order (ECF No. 109) denying Libra’s motion to stay the Arbitration. Libra asked

the AAA to stay the Supply Agreement Arbitration based on Libra’s motion for reconsideration.

Convergen Energy WI, LLC, opposed, and the AAA refused to stay the arbitration. On August 31,

the AAA tentatively appointed Paula Litt as Arbitrator for the Supply Agreement Arbitration, but

gave the parties until September 22 to object to Ms. Litt’s appointment. No final merits hearing

has been scheduled. Attached to this Declaration as Exhibit A is a true and correct copy of a letter

from the AAA informing the parties of the tentative appointment of Paula Litt as Arbitrator.


                                                 1
       3.     On July 14, 2020, third-party BMO Harris Bank N.A. (“BMO”) produced more

than 9,600 pages of documents in response to Libra’s subpoena. BMO has informed me that

Plaintiffs’ counsel have contacted BMO repeatedly to demand more documents.

       I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge.

Dated this 2nd day of September, 2020.

                                                    /s Ryan M. Billings
                                                    Ryan M. Billings




                                                2
